                Case 1:19-cv-08156-JPC-GWG Document 60 Filed 01/27/21 Page 1 of 4




                                          THE CITY OF NEW YORK                                    AMANDA M. BLAIR
                                                                                        Labor & Employment Law Division
JAMES E. JOHNSON                         LAW DEPARTMENT                                            Phone: (212) 356-8767
                                                                                                      Fax: (212) 356-2089
Corporation Counsel                             100 CHURCH STREET                               Email: ablair@law.nyc.gov
                                                NEW YORK, NY 10007



                                                                           January 25, 2021

         By ECF
         Honorable John P. Cronan
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

                               Re:   Erik Forman v. New York City Department of Education, et al.,
                                     19-CV-08156 (JPC) (GWG)
                                     Our No. 2019-059777

         Dear Judge Cronan:

                        I am the Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel of the City of New York, attorney for Defendants New York City
         Department of Education (“DOE”), Julie Nariman, and Yan Wang (collectively “Defendants”) in
         the above-captioned action. Pursuant to Your Honor’s January 21, 2021 Order, Defendants
         respectfully submit this letter in response to Plaintiff’s request to reopen discovery. See ECF
         Docket Nos. 54, 57. For the following reasons, Plaintiff’s request should be denied.

                         In a letter, submitted after Defendants filed their motion for summary judgment
         and Plaintiff opposed Defendants’ motion, Plaintiff has requested that the Court reopen
         discovery. See ECF Docket No. 54, at 1-3. Plaintiff has not cited any legal authority in support
         of his letter request. Pursuant to Rule 56 (d) of the Federal Rules of Civil Procedure, a
         nonmovant must show “by affidavit or declaration that, for specified reasons, it cannot present
         facts essential to justify its opposition.” Bank of Am., Nat’l Ass’n v. Kamico, Inc., 2012 U.S.
         Dist. LEXIS 58606, at *9 (S.D.N.Y. Apr. 24, 2012). “The Second Circuit has long held that a
         party seeking to reopen discovery must demonstrate by affidavit: (1) what additional facts it
         wishes to discover and how they are to be obtained; (2) how those facts are reasonably expected
         to defeat the summary-judgment motion by creating issues of material fact; (3) what efforts the
         party has made during discovery to obtain this information; and (4) why it was unsuccessful in
         doing so.” Id. at *9-10; see also Burlington Coat Factory Warehouse Corp. v. Esprit de Corp.,
         769 F.2d 919, 926 (2d Cir. 1985).

                      Here, Plaintiff asserts in his letter that he requested emails from the DOE email
         system and communications between DOE employees concerning his job search in 2017. See
      Case 1:19-cv-08156-JPC-GWG Document 60 Filed 01/27/21 Page 2 of 4




ECF Docket No. 54, at 2. Plaintiff adds that he disclosed certain unspecified emails showing his
side of the conversation but was not provided alleged communications showing the other side of
the conversation. See id. at 1-2. While Plaintiff contends that these emails from unidentified
persons are “crucial,” he does not provide any further elaboration. See id. at 2. Even in his
opposition to Defendants’ motion for summary judgment, Plaintiff merely conclusively states
that the additional (unspecified) data from DOE would lead a jury would find that his September
1, 2016 rating was retaliation for his First Amendment activity. See Plaintiff’s Memorandum of
Law in Opposition to Defendants’ Motion for Summary Judgment (“Pl.’s Opp’n”), at 38.
Presumably, however, Plaintiff expects that a search of the emails of unidentified persons will
support his allegation that his “developing” overall rating factored into his failure to obtain
employment following his leave during the 2016-2017 school year. See Pl.’s Compl. ¶ 51. In
addition, Plaintiff seeks incident reports and witnesses statements from an incident on March 28,
2016. See ECF Docket No. 54, at 2-3.

               Preliminarily, Plaintiff’s request should be denied as he has failed to submit an
affidavit or declaration identifying the specific reasons he cannot present facts to justify his
opposition. See Bank of Am., Nat’l Ass’n, 2012 U.S. Dist. LEXIS 58606, at *9. Further, any
contention that Plaintiff cannot present facts to justify his opposition is disingenuous as his
opposition is comprised almost entirely of alleged facts supportive of his position.

                On the merits, Plaintiff’s request should be denied because he has failed to
explain how the additional facts will be obtained, how the additional facts will defeat
Defendants’ motion for summary judgment, and how he made efforts, but was unsuccessful in
obtaining the requested information during discovery. See Bank of Am., Nat’l Ass’n, 2012 U.S.
Dist. LEXIS 58606, at *9-10; see also Kulkarni v. City Univ. of N.Y., 2003 U.S. Dist. LEXIS 7,
at *13-14 (S.D.N.Y. Jan. 3, 2003). Plaintiff writes in his letter that until the undersigned’s
January 14, 2021 phone conversation with Plaintiff, he was unaware of the scope of the email
collection. However, the discovery responses Plaintiff received from the previously assigned
attorney, dated March 18, 2020, state that the custodian accounts of Plaintiff and the individual
defendants (i.e. Nariman and Wang) will be searched. See Defendants’ Response and Objections
to Plaintiff’s First Request for Production of Documents to Defendants, Exhibit “A,” ¶¶ 20, 62-
64. Moreover, Plaintiff’s overly broad request for “all communications” concerning Plaintiff was
reasonably narrowed to March 1, 2015 through September 30, 2016, the relevant time-period
with respect to Plaintiff’s allegations against Nariman and Wang. See id.

                In addition, Plaintiff does not state with any particularity in his letter how he
expects to obtain communications from unidentified individuals during the spring of 2017. See
Bank of Am., Nat’l Ass’n, 2012 U.S. Dist. LEXIS 58606, at *9. Presumably, Plaintiff expects
Defendants to search the emails of an unidentified number of individuals for information
relevant to his request. Such a request, however, would be unduly burdensome at this late stage
of litigation. Moreover, Plaintiff had ample opportunity to make this request during the six
months discovery. See Jackson v. Fed. Express, 766 F.3d 189, 198-99 (2d Cir. 2014) (appeal
denied, in part, where the parties had seven months to conduct discovery); see also id. (citing
Burlington Coat Factory Warehouse Corp., 769 F.2d at 927 (when a party has “ample time in
which to pursue the discovery that it now claims is essential,” a district court has broad
discretion to deny a request for further discovery)). Moreover, Plaintiff has not shown how the

                                               2
      Case 1:19-cv-08156-JPC-GWG Document 60 Filed 01/27/21 Page 3 of 4




additional search of unidentified custodian accounts will create an issue of fact. See Bank of
Am., Nat’l Ass’n, 2012 U.S. Dist. LEXIS 58606, at *12 (“A conclusory accusation accompanied
by a generalized request for additional discovery is the type of fishing expedition under 56 [d]
disfavored by the courts.”). Plaintiff contends that because of his allegedly retaliatory
“developing” overall rating from Principal Nariman, he was unable to obtain a teaching position
at DOE at the end of the 2016-2017 school year. See Pl.’s Compl. ¶ 51. The facts show,
however, that Plaintiff applied to three jobs and inquired about a few additional positions over a
four day period – May 8th, 9th, 12th, and 13th – in May 2017, and then put in his request for
voluntary leave from DOE on May 15, 2017, the day he was offered a position at SUNY Empire
State College’s Harry Van Arsdale Center for Labor Studies (“SUNY”). See Defs. 56.1 ¶¶ 62-70.
Plaintiff does not specifically address this point in his opposition, falling back on his conclusory
assertion that he did not receive a job offer despite applying to schools across the Bronx during a
teacher shortage. See Pl.’s Compl. ¶ 51; see also Pl.’s Opp’n, at 24-25. The haste with which
Plaintiff put forth his notice once he obtained the teaching position with SUNY, however, does
not support his contention that he harbored any true desire to return to work at DOE. Further,
Plaintiff admits that his “developing” rating did not operate as an absolute bar to employment
with DOE as he received an interview. See Pl.’s Opp’n, at 24.

               Concerning Plaintiff’s request for incident reports and witness statements from
the incident on March 28, 2016, Plaintiff has also failed to show how the information will create
an issue of fact or is material to his opposition to Defendants’ motion for summary judgment.
See Bank of Am., Nat’l Ass’n, 2012 U.S. Dist. LEXIS 58606, at *12. First, any claims
associated with the disciplinary meeting after the March 28, 2016 incident, are time-barred. See
Order, ECF Docket No. 33. Second, Plaintiff has already made the allegation that Nariman’s
contention that there were discrepancies with Plaintiff’s account of the incident and other
witnesses was a fabrication. See Pl.’s Compl. ¶¶ 31-32; see also ECF Docket No. 54, at 2.
Plaintiff has failed to show how the incident report and witness statements will add any
additional information that was not already conveyed through Plaintiff’s testimony. See
Whitefield v. Imperatrice, No. 08-3395 (CBA) (LB), 2010 U.S. Dist. LEXIS 141899, at *44-45
(E.D.N.Y. Sep. 17, 2010) (citing Burlington Coat Factory Warehouse Corp., 769 F.2d at 926
(The movant “must explain [the] inability to obtain facts and demonstrate how postponement
will correct problem [and] cannot rely on vague assertions regarding nature of facts to be
discovered.”)). Finally, Plaintiff has failed to show how he tried to obtain the emails and incident
report information during discovery but was unsuccessful. See Bank of Am., Nat’l Ass’n, 2012
U.S. Dist. LEXIS 58606, at *12. Plaintiff admits that it was not until he began drafting his
opposition to Defendants’ motion for summary judgment that he realized there was information
he wanted for his opposition that was not a part of Defendants’ productions. See ECF Docket
No. 54, at 1.

              Accordingly, as Plaintiff failed to submit an affidavit or declaration in accordance
with F.R.C.P 56 (d), and otherwise has not shown how the requested discovery will change the
outcome of Defendants’ motion for summary judgment, his request to reopen discovery should
be denied.

                Thank you for your consideration of this matter.



                                                 3
      Case 1:19-cv-08156-JPC-GWG Document 60 Filed 01/27/21 Page 4 of 4




                                                         Respectfully Submitted,

                                                              /s/
                                                         Amanda M. Blair


cc:   Erik Forman, Pro Se (by Email and ECF)



           It is hereby ORDERED that the parties shall appear for a telephone
           conference in this matter on February 2, 2021 at 12:30 p.m. At the
           scheduled time, Plaintiff and counsel for Defendants should call
           (866) 434-5269, access code 9176261.

           SO ORDERED.

           Date: January 27, 2021
                 New York, New York              ______________________
                                                 JOHN P. CRONAN
                                                 United States District Judge




                                             4
